Title: Thomas Jefferson’s Account with Joseph Milligan, [ca. 16 August 1815]
From: Milligan, Joseph
To: Jefferson, Thomas


             ca. 16 Aug. 1815
          
            
              Thomas Jefferson, Esquire.
              
            
            
              To Joseph Milligan
              
              
              
              
              Dr
            
            
              1812
              Feby
              4
              To
              1 British Spy
              
              
              
              $1.
              50
            
            
              1813
              June
              30
              To
              6 Vols Ornithology
              
              
              
              72.
              
            
            
              1814
              April
              18
              To
              7th & 8th Vols do.
              
              
              
              24.
              
            
            
              
              Octo.
              10
              To
              1 Set Heroditus 4 Vols 
              18.
              
              
              
              
            
            
              
              
              
              
              1 Southey’s Life of Nelson
              2.
              
              
              20.
              
            
            
              
              Nov.
              17
              To
              Binding & lettering the “Book of Kings.”
              
              
              
              5.
              
            
            
            
              1815
              April
              7
              To
              1 Sampson’s Memoirs
              2.
              50
              
              
              
            
            
              
              
              
              
              1 American Gardener
              1.
              
              
              
              
            
            
              
              
              
              
              1 Bracken’s Farrier
              
              50
              
              
              
            
            
              
              
              
              
              1 Duane’s Hand Book
              1.
              25
              
              
              
            
            
              
              
              
              
              1 Prayer Book
              3.
              
            
            
              
              
              
              
              1 Power of Religion
              1.
              
            
            
              
              
              
              
              1 Harrison’s Chancery
              9.
              
            
            
              
              
              
              
              1 Bacaria on Crimes
              1.
              
            
            
              
              
              
              
              1 Burkhard’s N. History
              1.
              
            
            
              
              
              
              
              1 young’s Farmer’s Guide
              3.
              
            
            
              
              
              
              
              1 Histy of the French Revolun
              2.
              50
              
              25.
              75
            
            
              
              July
              13
              To
              1 Paris in 1802 & 1814
              1.
              
            
            
              
              
              
              
              1 Dufief’s Dictionary. 3V. calf
              12.
              50
              
              13.
              50
            
            
              
              
              31
              To
              Binding Sundries—as per Bill Transmitted
              50.
              50
              
            
            
              
              
              
              
              1 Ream Eng. 4to post, cut down
              9.
              
              
              59.
              50
            
            
              
              
              
              
              Card Over
              Dolls
              221.
              25
            
            
              
              
              
              To
              1 Marshall’s Life of Washington
              17.
              50
              
            
            
              
              
              
              
              1 Cooper’s Justinian
              6.
              
            
            
              
              
              
              
              1 Steuart’s Philosophy
              5.
              
            
            
              
              
              
              
              1 Walker’s Dictionary
              3.
              50
              
            
            
              
              
              
              
              1 Medical Companion
              3.
              
            
            
              
              
              
              
              1 Criminal Recorder
              1.
              
            
            
              
              
              
              
              1 Priestley’s Biography
              2.
              
            
            
              
              
              
              
              1 Porter’s Journal
              3.
              
            
            
              
              
              
              
              1 Exposition &c.
              1.
              
            
            
              
              
              
              
              1 Thompson’s four Gospels
              1.
              50
              
              43.
              50
            
            
              
              
              
              
              
              Dollars
              264.
              75
            
          
        